DETAILED ACTION
Claims 1-14 are pending before the Office.
In the response filed November 22, 2021:
Claims 1, 3 and 8 were amended.
Claims 13-14 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (U.S. Patent Application Publication 2005/0205837) in view of NETSU et al (U.S. Patent Application Publication 2003/0022495).
With regards to claim 1, Miwa renders obvious a method for polishing a silicon substrate, the method comprising a stock polishing step (preliminary polishing step) and a final polishing step (finish-polishing), wherein the stock polishing step comprises several stock polishing sub-steps that are carried out on one same platen (preliminary polishing sub-steps), the several stock polishing sub-steps comprise a final stock polishing sub-step that is carried out while supplying a final stock polishing slurry PF to the silicon substrate (Paragraphs [0013], [0029], [0033], [0038]). 
Miwa does not explicitly disclose wherein the total amount of the final stock polishing slurry PF supplied to the silicon substrate during the final stock polishing sub-step has a total weight of Cu and a total weight of Ni, at least one of which being 1µg or less and the several stock polishing sub-steps are carried out while gradually reducing their polishing times.
However Miwa further discloses wherein the polishing composition is used for the preliminary polishing steps including the preliminary polishing sub-step (Paragraph [0013]), the composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer, including amounts of preferably 0.3ppm or less (Paragraph [0018]) which overlaps Applicant’s claimed amount of 1µg or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of copper and nickel to amounts including Applicant’s claimed amount of at least one of which being 1 µg or less in order to prevent the metallic impurities from adhering to the surface of the silicon wafer and adversely affecting the silicon wafer as taught by Miwa. (Paragraph [0018], MPEP 21443.05(I)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)
It would have been prima facie
Netsu discloses a polishing method for polishing a silicon substrate comprising performing a stock polishing step (primary polishing step) wherein the stock polishing step may be divided into several steps wherein each subsequent stock removal removes less material than the previous step (Paragraph [0089] step 107a removes 5-20µm, [0100] step 107b 3-8µm, [0108} step 107c less than 2 µm [0119] step 107d less than 0.1µm). One of ordinary skill in the art would understand Netsu as teaching a shorter polishing time in order to remove less material with each subsequent substep of the stock removal, rendering obvious Applicant’s claimed limitation of the several stock polishing sub-steps are carried out while gradually reducing their polishing times.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Miwa to include the gradual reducing of polishing times as rendered obvious by Netsu because  the reference Netsu teaches that gradually reducing the stock removal level in the polishing steps prevents the generation of sag in the peripheral and also a mirror polished surface is made sufficiently (Paragraph [0078]) one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the metal impurity concentrations as rendered obvious by Miwa. MPEP 2143D
With regards to claim 2, the modified teachings of Miwa renders obvious wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer, including amounts of preferably 0.3ppm or less (Miwa Paragraph [0018]) which overlaps Applicant’s claimed prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of copper and nickel to amounts including Applicant’s claimed amount of the total amount is 2 µg or less in order to prevent the metallic impurities from adhering to the surface of the silicon wafer and adversely affecting the silicon wafer as taught by the modified teachings of Miwa. (Paragraph [0018], MPEP 21443.05(I)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)
With regards to claim 3, Miwa renders obvious a method for polishing a silicon substrate, the method comprising a stock polishing step (preliminary polishing step) and a final polishing step (finish-polishing), wherein the stock polishing step comprises several stock polishing sub-steps that are carried out on one same platen (preliminary polishing sub-steps), the several stock polishing sub-steps comprise a final stock polishing sub-step that is carried out while supplying a final stock polishing slurry PF
Miwa does not explicitly disclose a non-final stock polishing sub-step that is carried out before the final stock polishing sub-step while supplying a non-final stock polishing slurry PN having a higher concentration of at least Cu or Ni than the concentration of the same element in the final stock polishing slurry PF and the several stock polishing sub-steps are carried out while gradually reducing their polishing times.
However Miwa further discloses wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Paragraph [0018]); wherein the polishing composition is diluted with water in order to get the desired polishing composition for the desired polishing step (Paragraphs [0029], [0033], [0038]); wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Paragraphs [0013], [0018]) which renders obvious supplying a non-final stock polishing slurry Pn having a higher concentration of at least Cu or Ni than the concentration of the same element in the final stock polishing slurry Pf. 
Miwa further discloses wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Paragraph [0018]) and wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Paragraphs [0013], [0018]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the at least Cu or Ni in the stock polishing composition to amounts including the concentration being higher in the non-final stock polishing as comparted to the final stock polishing slurry in order to prevent the metallic impurities from adhering to the surface of the silicon wafer and adversely affecting the silicon wafer as taught by Miwa. (Paragraph [0018], MPEP 21443.05(I)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Miwa to include the impurity concentration as rendered obvious by Miwa because the reference teaches that low metal impurities in composition during the final preliminary stock polishing step prevents the metallic impurities from adhering to the surface of the silicon wafer, diffusing into the silicon wafer during heat treatment after polishing and adversely affecting the electrical properties of the silicon wafer as taught by Miwa. (Paragraph [0018]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the metal impurity concentrations as rendered obvious by Miwa. MPEP 2143D
Netsu discloses a polishing method for polishing a silicon substrate comprising performing a stock polishing step (primary polishing step) wherein the stock polishing step may be divided into several steps wherein each subsequent stock removal removes less material than the previous step (Paragraph [0089] step 107a removes 5-20µm, [0100] step 107b 3-8µm, [0108} step 107c less than 2 µm [0119] step 107d less than 0.1µm). One of ordinary skill in the art would understand Netsu as teaching a shorter polishing time in order to remove less material with each subsequent substep of the stock removal, rendering obvious Applicant’s claimed limitation of the several stock polishing sub-steps are carried out while gradually reducing their polishing times.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Miwa to include the gradual reducing of polishing times as rendered obvious by Netsu because  the reference Netsu teaches that gradually reducing the stock removal level in the polishing steps prevents the generation of sag in the peripheral and also a mirror polished surface is made sufficiently (Paragraph [0078]) one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the metal impurity concentrations as rendered obvious by Miwa. MPEP 2143D
With regards to claims 4 and 7, the modified teachings of Miwa renders obvious wherein the stock polishing slurry wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Miwa Paragraph [0018]) and wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Miwa Paragraphs [0013], [0018]); wherein an abrasive concentration comprising 20% by mass of abrasive (silicon oxide) has metal impurities such as nickel and copper in the water dispersion of preferably 300ppm or less (Miwa prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the weight of the at least Cu or Ni in the non-final stock polishing slurry per 10 g of abrasive of a greater amount of the same element in the final stock polishing slurry in order to prevent the metallic impurities from adhering to the surface of the silicon wafer and adversely affecting the silicon wafer in subsequent processing of the wafer as taught by the modified teachings of Miwa. (Miwa Paragraph [0018], MPEP 21443.05(I)).
With regards to claims 5-6, the modified teachings of Miwa renders obvious wherein the stock polishing slurry wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Miwa Paragraph [0018]) and wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Miwa Paragraphs [0013], [0018]); wherein an abrasive concentration comprising 20% by mass of abrasive (silicon oxide) has metal impurities such as nickel and copper in the water dispersion of preferably 300ppm or less (Miwa Paragraph [0018]). Generally, differences in concentration or temperature will not prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the weight of the at least Cu or Ni in the final stock polishing slurry PF has a combined weight of 0.2 µg or less per 10 g of abrasive contained in the final stock polishing slurry PF in order to prevent the metallic impurities from adhering to the surface of the silicon wafer and adversely affecting the silicon wafer in subsequent processing of the wafer as taught by the modified teachings of Miwa. (Miwa Paragraph [0018], MPEP 21443.05(I)).
With regards to claim 8, Miwa renders obvious a method for polishing a silicon substrate, the method comprising a stock polishing step (preliminary polishing step) and a final polishing step (finish-polishing), wherein the stock polishing step comprises several stock polishing sub-steps that are carried out on one same platen (preliminary polishing sub-steps), the several stock polishing sub-steps comprise a final stock polishing sub-step that is carried out while supplying a final stock polishing slurry PF to the silicon substrate (Paragraphs [0013], [0029], [0033], [0038]).
Miwa does not explicitly disclose a non-final stock polishing sub-step that is carried out before the final stock polishing sub-step while supplying a non-final stock polishing slurry PN having a higher concentration of at least Cu or Ni than the concentration of the same element in the final stock polishing slurry PF and wherein 
However Miwa further discloses wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Paragraph [0018]); wherein the polishing composition is diluted with water in order to get the desired polishing composition for the desired polishing step (Paragraphs [0029], [0033], [0038]); wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Paragraphs [0013], [0018]) which renders obvious supplying a non-final stock polishing slurry Pn having a higher concentration of at least Cu or Ni than the concentration of the same element in the final stock polishing slurry Pf. 
Miwa further discloses wherein the polishing composition containing the smallest number of metal impurities such as nickel and copper wherein lower concentrations of impurities are desirable to prevent metallic impurities on the surface of the silicon wafer (Paragraph [0018]) and wherein the polishing composition of the present invention with the lowest amount of metal impurities is used in the last preliminary polishing sub-step (Paragraphs [0013], [0018]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II) It would have been prima facie 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Miwa to include the impurity concentration as rendered obvious by Miwa because the reference teaches that low metal impurities in composition during the final preliminary stock polishing step prevents the metallic impurities from adhering to the surface of the silicon wafer, diffusing into the silicon wafer during heat treatment after polishing and adversely affecting the electrical properties of the silicon wafer as taught by Miwa. (Paragraph [0018]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing using the metal impurity concentrations as rendered obvious by Miwa. MPEP 2143D
Netsu discloses a polishing method for polishing a silicon substrate comprising performing a stock polishing step (primary polishing step) followed by a single side final polishing step (Figure 1b steps 107a-107d Paragraphs [0031]-[0032], [0065]-[0080]) which renders obvious wherein both sides of the silicon substrate are polished simultaneously in the stock polishing step and one side of the silicon substrate is polished in the final polishing step.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Miwa to include the double side and single side polishing as rendered obvious by Netsu because the reference of Netsu teaches that such method allows for improved flatness to the wafer 
With regards to claims 13 and 14, the modified teachings of Miwa renders obvious a polishing method for polishing a silicon substrate comprising performing a stock polishing step (primary polishing step) followed by a single side final polishing step (Netsu Figure 1b steps 107a-107d Paragraphs [0031]-[0032], [0065]-[0080]) which renders obvious wherein both sides of the silicon substrate are polished simultaneously in the stock polishing step and one side of the silicon substrate is polished in the final polishing step.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MIWA (U.S. Patent Application Publication 2005/0205837) in view of NETSU et al (U.S. Patent Application Publication 2003/0022495), as applied to claims 1-8 and 13-14, in further view of VEPA et al (U.S. Patent Application Publication 2002/0004265).
With regards to claim 9, the modified teachings of Miwa renders obvious the limitations of claim 3 as previously discussed.
However, the modified teachings of Miwa are silent as to wherein the stock polishing step is carried out on a silicon substrate provided with a hard laser mark.
Vepa discloses a polishing method a silicon wafer comprising laser making the silicon wafer prior to stock polishing and mirror polishing (Paragraphs [0037], [0042]-[0043]) rendering obvious wherein the stock polishing step is carried out on a silicon substrate provided with a hard laser mark.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Miwa to include the laser marking as rendered obvious by Vepa because the reference of Vepa teaches that the laser marking may be used to identify the wafer manufacture, flatness, .

Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s response, filed November 22, 2021, with respect to the rejection(s) of claim(s) 1-7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MIWA (U.S. Patent Application Publication 2005/0205837) in view of NETSU et al (U.S. Patent Application Publication 2003/0022495).

Applicant's remaining arguments filed November 22, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 that the previously cited prior art fails to teach or render obvious Applicant’s newly added limitations. With regards to claim 1, Applicant argues that Miwa fails to teach or render obvious Applicant’s newly added limitations and further Netsu and Vepa fail to address the limitations.
With regards to claim 8, Applicant argues the cited prior art fails to teach or render obvious “both sides of the silicon substrate are polished simultaneously in the stock polishing step and one side of the silicon substrate is polished in the final polishing step.” Applicant argues that Miwa discloses a single side polishing process while Netsu discloses a double side polishing process. It is Applicant’s position that while Netsu mentions a stock polishing step that may be a “double side simultaneous 
With regards to claims 4-7, Applicant argues that Miwa speculates in Paragraph [0018] that the concentrations of metallic impurities in tis polishing compositions might be 300ppm or less but fails to report t total concentrations of metallic impurities for any of its compositions and provides no teaching or suggestion regarding the particular concentrations of Ni and Cu as recited in claims 4-6. Applicant point’s to Application specification in which Applicant’s composition demonstrates composition with concentrations which are three order of magnitude lower than event he lowest concentration range suggested by Miwa. As to any remaining dependent claims they are allowable based on their dependency. 
It is the Examiner’s position that while Miwa does not disclose Applicant’s newly added limitation of “the several stock polishing sub-steps are carried out while gradually reducing their polishing time” the reference of Netsu renders obvious Applicant’s newly added limitation. Netsu discloses a polishing method for polishing a silicon substrate comprising performing a stock polishing step (primary polishing step) wherein the stock polishing step may be divided into several steps wherein each subsequent stock removal removes less material than the previous step (Paragraph [0089] step 107a removes 5-20µm, [0100] step 107b 3-8µm, [0108} step 107c less than 2 µm [0119] step 107d less than 0.1µm). One of ordinary skill in the art would understand Netsu as teaching a shorter polishing time in order to remove less material with each subsequent substep of the stock removal, rendering obvious Applicant’s claimed limitation of the 
With regards to claim 8, in response to applicant's argument that Miwa and Netsu are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miwa and Netsu are bother directed towards polishing the surface of silicon containing substrates including a stock polishing process. In addition, Netsu discloses the importance of a double side polishing process during the stock removal process prior to the single side polishing process in order to provide good polishing surface in terms of tapers, reduction in safes in the periphery and excellent nanotopology (Paragraph [0032]). Therefore, it is the Examiner’s position that one of ordinary skill in the art would modify the method of Miwa to include the double side stock polishing in order to obtain the benefits as described by Netsu. 
With regards to claims 4-7, Miwa in its relevant portions discloses:
[0018] It is preferred that silicon dioxide in the polishing composition contain the smallest possible amount of metallic impurities such as iron, nickel, copper, calcium, chromium or zinc. Specifically, when a water dispersion containing 20% by mass of silicon dioxide is prepared using silicon dioxide to be used for the polishing composition, the content of the metal impurities in the water dispersion is preferably 300 ppm or less, more preferably 100 ppm or less, and most preferably 0.3 ppm or less. When the content of the metallic impurities exceeds 300 ppm, the when a silicon wafer is polished using the polishing composition, there is a risk that a significant amount of metallic impurities could adhere to the surface of the silicon wafer, and could diffuse into the silicon wafer during heat treatment after polishing, which may adversely affect electrical properties of the silicon wafer.

It is the Examiner’s position that Miwa explicitly states that it would be desirable to provide the lowest concentration of metallic impurities including nickel and copper in order to avoid adverse electrical properties in the finished silicon wafer. Miwa discloses of 0.3ppm or less overlaps Applicant’s claimed amounts as no metal is desired over such amount. One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) MPEP 2144.05(III)(D) It is the Examiner’s position that Applicant has not provided sufficient evidence that the range is so broad that it would not invite optimization because both the prior art and Applicant’s claimed invention wants the lest possible amount of metallic impurities. As such the Examiner maintains the rejection on record.
Therefore, the Examiner maintains the rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713